
	
		I
		111th CONGRESS
		1st Session
		H. R. 2588
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Cardoza (for
			 himself and Mr. Costa) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To prevent foreclosure of home mortgages and increase the
		  availability of affordable new mortgages and affordable refinancing of
		  mortgages held by Fannie Mae and Freddie Mac.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Opportunity and Mortgage
			 Equity Act of 2009.
		2.Affordable new
			 mortgages
			(a)AuthorityThe Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation shall each carry out a program
			 under this section to purchase and securitize qualified new mortgages on
			 single-family housing, in accordance with this section and policies and
			 procedures that the Director of the Federal Housing Finance Agency shall
			 establish.
			(b)Requirement To
			 purchase qualified new mortgagesIf a lender proffers to an enterprise, in
			 accordance with requirements established by the Director, a mortgage or
			 mortgages for purchase under this section, the enterprise shall make a
			 determination of whether such mortgage or mortgages are qualified new
			 mortgages. Subject to subsection (e), if the enterprise determines that such
			 mortgage or mortgages meet the requirements for qualified new mortgages, the
			 enterprise shall make a commitment to purchase, and shall purchase, the
			 mortgage or mortgages.
			(c)Qualified new
			 mortgagesFor purposes of
			 this section, the term qualified new mortgage means a mortgage
			 that meets the following requirements:
				(1)Single-family
			 housingThe property subject to the mortgage shall be a one- to
			 four-family dwelling, including a condominium or a share in a cooperative
			 ownership housing association.
				(2)Principal
			 residenceThe mortgagor under the mortgage shall occupy the
			 property subject to the mortgage as his or her principal residence.
				(3)Interest rate;
			 term to maturityThe mortgage shall—
					(A)bear interest at a
			 single rate that is fixed for the entire term of the mortgage, which shall not
			 exceed an annual rate that is 1.6 percentage points higher than the average
			 annual rate of interest paid on obligations of the United States most recently
			 issued by the Secretary of the Treasury and having 10-year maturities;
			 and
					(B)have a term to
			 maturity of not less than 30 years and not more than 40 years from the date of
			 the beginning of the amortization of the mortgage.
					(4)Underwriting
			 standardsThe mortgage shall meet such underwriting standards as
			 the Director shall require.
				(5)Home
			 purchaseThe principal loan amount repayment of which is secured
			 by the mortgage shall be used to purchase the property that is subject to the
			 qualified new mortgage.
				(6)New
			 mortgagesThe mortgage was originated on or after the date of the
			 enactment of this Act.
				(d)Securitization
				(1)RequirementEach enterprise shall, upon such terms and
			 conditions as it may prescribe, set aside any qualified new mortgages purchased
			 by it under this section and, upon approval of the Secretary of the Treasury,
			 issue and sell securities based upon such mortgages set aside.
				(2)FormSecurities
			 issued under this subsection may be in the form of debt obligations or trust
			 certificates of beneficial interest, or both.
				(3)TermsSecurities
			 issued under this subsection shall have such maturities and bear such rate or
			 rates of interest as may be determined by the enterprise with the approval of
			 the Secretary.
				(4)ExemptionSecurities
			 issued by an enterprise under this subsection shall, to the same extent as
			 securities which are direct obligations of or obligations guaranteed as to
			 principal and interest by the United States, be deemed to be exempt securities
			 within the meaning of laws administered by the Securities and Exchange
			 Commission.
				(5)Principal and
			 interest paymentsMortgages set aside pursuant to this subsection
			 shall at all times be adequate to enable the issuing enterprise to make timely
			 principal and interest payments on the securities issued and sold pursuant to
			 this subsection.
				(6)Required
			 disclosureEach enterprise shall insert appropriate language in
			 all of the securities issued under this subsection clearly indicating that such
			 securities, together with the interest thereon, are not guaranteed by the
			 United States and do not constitute a debt or obligation of the United States
			 or any agency or instrumentality thereof other than the enterprise.
				(e)TerminationThe requirement under subsection (b) for
			 the enterprises to purchase mortgages shall not apply to any mortgage proferred
			 to an enterprise after the expiration of the two-year period beginning on the
			 date of the enactment of this Act.
			3.Affordable refinancing
			 of mortgages held by Fannie Mae and Freddie Mac
			(a)AuthorityThe Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation shall each carry out a program
			 under this section to provide for the refinancing of qualified mortgages on
			 single-family housing owned by such enterprise and for the purchase of and
			 securitization of such refinancing mortgages, in accordance with this section
			 and policies and procedures that the Director of the Federal Housing Finance
			 Agency shall establish. Such program shall require such refinancing of a
			 qualified mortgage upon the request of the mortgagor made to the applicable
			 enterprise and a determination by the enterprise that the mortgage is a
			 qualified mortgage.
			(b)Qualified
			 refinancing mortgageFor
			 purposes of this section, the term qualified mortgage means a
			 mortgage that meets the following requirements:
				(1)Single-family
			 housingThe property subject to the mortgage shall be a one- to
			 four-family dwelling, including a condominium or a share in a cooperative
			 ownership housing association.
				(2)Refinancing of
			 GSE-owned mortgagesThe principal loan amount repayment of which
			 is secured by the mortgage shall be used to satisfy all indebtedness under an
			 existing first mortgage that—
					(A)was made for
			 purchase of, or refinancing another first mortgage on, the same property that
			 is subject to the qualified refinancing mortgage;
					(B)is owned by the
			 Federal National Mortgage Association or the Federal Home Loan Mortgage
			 Corporation; and
					(C)was originated on
			 or before January 1, 2008.
					(3)Interest
			 rateThe mortgage shall bear interest at a single rate that is
			 fixed for the entire term of the mortgage, which shall not exceed an annual
			 rate that is 1.6 percentage points higher than the average annual rate of
			 interest paid on obligations of the United States most recently issued by the
			 Secretary of the Treasury and having 10-year maturities.
				(4)Waiver of
			 prepayment penaltiesAll penalties for prepayment or refinancing
			 of the underlying mortgage refinanced by the mortgage, and all fees and
			 penalties related to the default or delinquency on such mortgage, shall have
			 been waived or forgiven.
				(c)TerminationThe requirement under subsection (a) for
			 the enterprises to refinance qualified mortgages shall not apply to any request
			 for refinancing made after the expiration of the two-year period beginning on
			 the date of the enactment of this Act.
			4.Treasury
			 financing
			(a)AuthoritySubject to subsection (e), the Secretary
			 may purchase securities issued by the enterprises pursuant to the programs
			 under this Act and such other obligations as may be issued by the enterprises
			 for purposes of carrying out the programs under this Act.
			(b)Public debt
			 transactionFor the purpose of purchasing any such securities and
			 obligations, the Secretary may use as a public debt transaction the proceeds
			 from the sale of any securities issued under chapter 31 of title 31, United
			 States Code, and the purposes for which securities are issued under such
			 chapter are hereby extended to include any purchase by the Secretary of such
			 obligations under this section.
			(c)Characteristics
			 of obligationsObligations issued and purchased pursuant to this
			 section shall be in such forms and denominations, bear such maturities, bear
			 interest at such rate, and be subject to such other terms and conditions, as
			 the Secretary shall determine. In determining the term to maturity of such
			 obligations, the Secretary shall take into consideration the terms to maturity
			 of the various securities issued by the enterprises pursuant to the programs
			 under this Act and the terms to maturity and possibility of prepayment of
			 mortgages purchased and securitized under such programs.
			(d)TreatmentAll
			 redemptions, purchases, and sales by the Secretary of obligations under this
			 section shall be treated as public debt transactions of the United
			 States.
			(e)Limitation on
			 amountThe aggregate
			 principal amount of outstanding obligations and securities purchased under
			 subsection (a) by the Secretary and held at any one time may not exceed
			 $10,000,000,000.
			5.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)DirectorThe
			 term Director means the Director of the Federal Housing Finance
			 Agency.
			(2)EnterpriseThe
			 term enterprise means the Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			
